 



FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (this “Amendment”) is entered into
effective as of April 15, 2019, by and between Nephros, Inc., a Delaware
corporation (the “Company”), and Daron Evans, an individual residing in the
State of California (“Executive”).

 

RECITALS

 

A. Executive has been employed by the Company as its President and Chief
Executive Officer pursuant to the terms and conditions set forth in that certain
Employment Agreement dated April 15, 2015 (the “Agreement”).

 

B. The Company and Executive desire to amend the Agreement in order to extend
the term of the Agreement and to provide for other modifications described more
fully below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Agreement, the Company and Executive, intending to be legally
bound, hereby agree as follows:

 

1. Extended Term. Section 1 of the Agreement shall be amended and restated in
its entirety as follows:

 

“1. Term. The term of Executive’s employment pursuant to this Agreement shall
commence on the Effective Date and continue until terminated in accordance with
Section 2.3 and Section 4 of this Agreement (the “Term”).”

 

2. Maximum Severance Period. The definition of “Maximum Severance Period,” as
set forth in Section 4.5 of the Agreement, shall be amended and restated as
follows:

 

“As used herein, the “Maximum Severance Period” shall mean twelve months.”

 

3. Miscellaneous. All capitalized terms used but not defined in this Amendment
shall have the meanings given to such terms in the Agreement. Except as modified
by this Amendment, all other terms and conditions of the Agreement are hereby
confirmed and shall continue in full force and effect. This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

[The signature page follows]

 

 

 



 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of May 7, 2019, to be deemed effective as of the date first written above.

 

  NEPHROS, INC.         By: /s/ Oliver Spandow     Oliver Spandow     Member,
Compensation Committee          

/s/ Daron Evans

   

Daron Evans



 

[Signature Page to First Amendment to Employment Agreement]

 



 

 



 



